

AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT, dated as of December 28, 2006 (this “Amendment”), amends the
Employment Agreement dated as of May 14, 2004 by and among Lazy Days R.V.
Center, Inc., a Florida corporation (the “Company”), RV Acquisition Inc., a
Delaware corporation, John Horton (the “Executive”), and Bruckmann, Rosser,
Sherrill & Co. II, L.P., a Delaware limited partnership (the “Employment
Agreement”).
 
WHEREAS, the parties to the Employment Agreement desire to amend and supplement
certain terms of the Employment Agreement as described herein; and
 
WHEREAS, all capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.
 
IT IS HEREBY AGREED AS FOLLOWS:
 

1.  
Section 1(b)(i) of the Employment Agreement shall be replaced in its entirety by
the following paragraph:

 
(i) Effective as of August 5, 2005, the Executive agrees to serve as the Chief
Executive Officer of the Company, subject to the supervision and direction of
the Board.
 

2.  
Section 2(b)(i) of the Employment Agreement shall be replaced in its entirety by
the following paragraph:

 
(i) During the Employment Period, Executive’s base salary shall be (x) effective
as of May 14, 2004 and until December 31, 2005, $500,000 per annum, as adjusted
on each anniversary date of May 14, 2004 (such anniversary date, the “Annual
Adjustment Date”) to the amount that equals $500,000 increased by a percentage,
the numerator of which is the Consumer Price Index for Urban Wage Earners and
Clerical Workers, as published by the Bureau of Labor Statistics of the United
States Department of Labor (the “CPI”), as of the applicable Annual Adjustment
Date, and the denominator of which is the CPI as of May 14, 2004, and (y)
effective as of January 1, 2006, $600,000 per annum, as adjusted on each Annual
Adjustment Date subsequent to January 1, 2006 to the amount that equals $600,000
increased by a percentage, the numerator of which is the CPI as of the
applicable Annual Adjustment Date and the denominator of which is the CPI as of
May 14, 2005, provided, however, that in each case of (x) and (y), the base
salary shall not be decreased pursuant to the terms of this Section 1(c)(i) (the
“Base Salary”), which Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll practices.
 

3.  
Sections 9(b), 9(d), 9(e), 9(f), 9(g) and 9(i) of the Employment Agreement are
restated herein in full, with the exception that references to “this Agreement”
shall be references to “this Amendment”.

 

4.  
Except as expressly set forth herein, this Amendment shall not by implication or
otherwise alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Employment
Agreement, all of which shall remain in full force and effect.

 
-1-

--------------------------------------------------------------------------------


    IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written
above.                                                       
            LAZY DAYS R.V. CENTER, INC.
 
    By: /s/Linda Stephens                           
    Name: Linda Stephens
    Title: Director of Corporate Reporting
        and Investor Relations
 
 
    By: /s/John Horton                                
    Name: John Horton
    Title: President/CEO
           
    
        
 
 

Agreed
 and Accepted

as of the date first above written:
 
RV ACQUISITION INC.
 
By:  /s/Linda Stephens                                           
      Name: Linda Stephens
        Title: Secretary


BRUCKMANN, ROSSER, SHERRILL & CO. II, L.P.
 
By:  BRSE, L.L.C.
Its: General Partner


By:  /s/Tom Baldwin                                                    
      Name: Tom Baldwin
        Title: Managing Director
 
 
-2-

--------------------------------------------------------------------------------

 